Title: To Alexander Hamilton from Thomas Parker, 22 April 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester 22nd of April 1799
          
          your letter of the 23rd Ultimo only came to hand yesterday
          I have in concequence thereof ordered a meeting of the officers that can be most expeditiously Assembled for the purpose of Electing a paymaster to the Regiment
          I shall also without delay Appoint a Quarter master & Adjutant & will by the next post Transmit you a list of all the appointments 
          Major Morgan has Informed me that he shoud not serve with the Rank Assigned him, & Majr Campbell is so Remote that I fear It will be some time before I can avail myself of his Council Relative to the Rank of the officers; however I am persuaded were he present that there woud no alteration be made
          I observe that in the list sent me Captain Washington & Captain Peyton are Both numbered 8 & that there is no number 6 this I Imajine has arisen from mistake—I will thank you to Inform me who is entituled to priority of Rank I cannot Venture to decide on their Respective merits. they are both young Gentlemen of the most Respectable Characters tho I believe neither of them have seen much service
          with Great Consideration I have the honor to be Sir your Most Obd Sert
          
            Thomas Parker
          
          
            PS If you will be so good as to direct any letters by post to Winchester they will come much sooner to hand & enable me to Obey your Commands with Greater promptitude
          
        